[Cite as State v. Jackson, 2021-Ohio-1157.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                  v.

                                      ANTHONY JACKSON,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 19 CO 0050


                                  Criminal Appeal from the
                      Court of Common Pleas of Columbiana County, Ohio
                                   Case No. 17 CR 359 A

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                              JUDGMENT:
                                                Affirmed.



 Atty. Micah R. Ault, Assistant Attorney General, Office of the Ohio Attorney General,
 615 West Superior Avenue, 11th Floor, Cleveland, Ohio 44113, for Plaintiff-Appellee
 Atty. Felice Harris, Harris Law Firm, LLC., 923 East Broad Street, Columbus, Ohio
 43205, for Defendant-Appellant.
                                                                                          –2–


                                   Dated: March 29, 2021


 D’APOLITO, J.

       {¶1}   Appellant, Anthony Jackson, appeals from the November 22, 2019
judgment of the Columbiana County Court of Common Pleas sentencing him to an
agreed-upon concurrent sentence of nine years in prison for engaging in a pattern of
corrupt activity, participating in a criminal gang, aggravated trafficking in drugs, trafficking
in heroin, trafficking in cocaine, aggravated possession of drugs, and tampering with
evidence following a guilty plea. On appeal, Appellant argues that the trial court abused
its discretion in denying his pre-sentence motion to withdraw his guilty plea and that the
court committed plain error in failing to merge certain convictions as allied offenses of
similar import for purposes of sentencing. Finding no reversible error, we affirm.

                          FACTS AND PROCEDURAL HISTORY

       {¶2}   Appellant was one of the main players in a large drug trafficking
organization, sometimes dealing as much as 20 times per day. Between six and 12
individuals involved died from their addictions during the pendency of the case.
       {¶3}   On October 27, 2017, the Columbiana County Grand Jury filed a 757-count
secret indictment against Appellant and 101 other co-defendants. Specifically, Appellant
was indicted on 12 counts: count one, engaging in a pattern of corrupt activity, a felony
of the first degree, in violation of R.C. 2923.32(A)(1), with a specification; count 18,
participating in a criminal gang, a felony of the second degree, in violation of R.C.
2923.42(A); counts 19 and 23, aggravated trafficking in drugs, felonies of the fourth
degree, in violation of R.C. 2925.03(A)(1); count 20, trafficking in heroin, a felony of the
fourth degree, in violation of R.C. 2925.03(A)(1); counts 21 and 22, trafficking in heroin,
felonies of the fifth degree, in violation of R.C. 2925.03(A)(1); count 24, aggravated
trafficking in drugs, a felony of the second degree, in violation of R.C. 2925.03(A)(1);
count 25, trafficking in cocaine, a felony of the first degree, in violation of R.C.
2925.03(A)(1); count 26, aggravated possession of drugs, a felony of the fifth degree, in
violation of R.C. 2925.11(A); count 27, aggravated trafficking in drugs, a felony of the
second degree, in violation of R.C. 2925.03(A)(2), with a forfeiture specification in


Case No. 19 CO 0050
                                                                                          –3–


violation of R.C. 2941.1417(A); and count 28, tampering with evidence, a felony of the
third degree, in violation of R.C. 2921.12(A)(1), with a forfeiture specification in violation
of R.C. 2941.1417(A).      Appellant was appointed counsel, pleaded not guilty at his
arraignment, and waived his right to a speedy trial.
       {¶4}   Thereafter, Appellant withdrew his former not guilty plea and entered an oral
and written plea of guilty to all counts as specified in the indictment against him. Pursuant
to the July 10, 2019 felony plea agreement, Appellee, the State of Ohio, recommended a
nine-year sentence. “Judicial Advice to Defendant” was presented to Appellant and in
response Appellant filed a written “Response To Court” relative to the questions
propounded. The court accepted Appellant’s guilty plea after finding it was made in a
knowing, intelligent, and voluntary manner pursuant to Crim.R. 11 and deferred
sentencing.
       {¶5}   On the day of his sentencing, November 22, 2019, Appellant sought to
withdraw his plea. The trial court considered Appellant’s motion and denied it. After
considering the record, oral statements, the PSI, the purposes and principles of
sentencing under R.C. 2929.11, and the seriousness and recidivism factors under R.C.
2929.12, the court found that the sentences shall be served concurrently with each other.
The court further found that concurrent sentences are not disproportionate to the
seriousness of the offenses committed and are necessary to protect the public from future
crimes and to punish Appellant. The court sentenced Appellant to the agreed-upon nine
years in prison. The court also notified Appellant that post-release control shall be
imposed for a period of five years.
       {¶6}   Appellant filed a timely appeal and raises two assignments of error.

                             ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING
       ANTHONY JACKSON’S PRE-SENTENCE MOTION TO WITHDRAW HIS
       GUILTY PLEA.

       Even though the general rule is that motions to withdraw guilty pleas before
       sentencing are to be freely allowed and treated with liberality, * * * still the decision



Case No. 19 CO 0050
                                                                                          –4–


       thereon is within the sound discretion of the trial court. * * * Thus, unless it is shown
       that the trial court acted unjustly or unfairly, there is no abuse of discretion. * * *
       One who enters a guilty plea has no right to withdraw it. It is within the sound
       discretion of the trial court to determine what circumstances justify granting such a
       motion. * * * (Internal citations omitted.)

State v. Muldrow, 7th Dist. Mahoning Nos. 19 MA 0124 and 19 MA 0125, 2020-Ohio-
4815, ¶ 15, quoting State v. Xie, 62 Ohio St.3d 521, 526, 584 N.E.2d 715 (1992).

       When reviewing whether a trial court abused its discretion in denying a pre-
       sentence motion to withdraw, an appellate court examines the following factors:

       (1) whether the state will be prejudiced by withdrawal; (2) the representation
       afforded to the defendant by counsel; (3) the extent of the Crim.R. 11 plea
       hearing; (4) whether the defendant understood the nature of the charges
       and potential sentences; (5) the extent of the hearing on the motion to
       withdraw; (6) whether the trial court gave full and fair consideration to the
       motion; (7) whether the timing of the motion was reasonable; (8) the
       reasons for the motion; and (9) whether the accused was perhaps not guilty
       or had a complete defense to the charge.

Muldrow, supra, at ¶ 16, quoting State v. Jones, 7th Dist. Columbiana No. 18 CO 0023,
2020-Ohio-3578, ¶ 12, citing State v. Scott, 7th Dist. Mahoning No. 08 MA 12, 2008-Ohio-
5043, ¶ 13; State v. Fish, 104 Ohio App.3d 236, 661 N.E.2d 788 (1st Dist.1995). “No one
factor is conclusive for the determination of whether the trial court should have granted
the motion to withdraw.” Jones at ¶ 13, citing State v. Morris, 7th Dist. Mahoning No. 13
MA 19, 2014-Ohio-882, ¶ 22; see also State v. Peterseim, 68 Ohio App.2d 211, 428
N.E.2d 863 (8th Dist.1980); State v. Cuthbertson, 139 Ohio App.3d 895, 746 N.E.2d 197
(7th Dist.2000).

                            Whether the State will be prejudiced

       {¶7}   Appellant claims the State did not indicate it would be prejudiced by the plea
withdrawal. When presented the opportunity to respond to Appellant’s motion, the State’s
main complaint was that “The Defendant hasn’t stated any reasons under the proper
statute with which to withdraw his plea.” (11/22/2019 Sentencing Hearing T.p. 6-7).
However, the trial judge recognized the prejudice that would occur to the State, i.e., that


Case No. 19 CO 0050
                                                                                            –5–


between six and 12 individuals involved in the case had died during the pendency of the
action, some before Appellant’s guilty plea and others after. (Id. at 22). This factor weighs
in favor of the State.

                 The representation afforded to the defendant by counsel

       {¶8}    The record reveals Appellant was represented by competent counsel
throughout the entirety of this case and was satisfied with his counsel’s representation.1
At the plea hearing, the trial court asked Appellant, “Did your attorney answer any
questions you had about the plea agreement?” (7/9/2019 Plea Hearing T.p. 7). Appellant
responded, “Yes.” (Id.) The court also asked Appellant, “Are you satisfied with the
representation of your attorney?” (Id.) Appellant replied, “Yes.” (Id.) Further, counsel
was able to reach an agreement with the State which resulted in a greatly reduced term
of incarceration. The trial court followed the agreed-upon sentence of nine years in prison
as opposed to a possible 56 years if the court ran all counts consecutively. Considering
the record in its entirety, including the plea hearing, the hearing on the motion to withdraw
the guilty plea, and the sentencing hearing, Appellant was represented by competent
counsel and suffered no prejudice with respect to his attorney’s representation. This
factor weighs in favor of the State.

                         The extent of the Crim.R. 11 plea hearing

       {¶9}    Appellant “concedes the Crim.R. 11 hearing was extensive[.]” (4/23/2020
Appellant’s Brief, p. 8). Nevertheless, Appellant alleges there were minor errors during
the colloquy regarding post-release control and the length of his sentence with respect to
counts 21 and 23.
       {¶10} A review of the plea hearing transcript reveals that the trial court complied
with all requirements of a Crim.R. 11 hearing. (7/9/2019 Plea Hearing T.p. 2-30). The
court correctly advised Appellant that he faced a mandatory five-year period of post-
release control. (Id. at 21; 11/22/2019 Sentencing Hearing T.p. 27). The court also
correctly explained the minimum and maximum sentences for counts 21, 23, and 24 in


1Any arguments made by Appellant regarding post-release control and minimum/maximum sentences will
be addressed under the third and fourth factors.


Case No. 19 CO 0050
                                                                                        –6–


the “Judicial Advice to Defendant” form.
       {¶11} At the plea hearing, Appellant agreed that he reviewed the form with his
attorney and had no questions.         (7/9/2019 Plea Hearing T.p. 8).      Appellant fully
understood the total minimum and maximum sentences that he faced. At no point during
the plea hearing did Appellant claim he was forced into entering a guilty plea nor did he
profess his innocence at that time. Rather, Appellant admitted to participating in a major
criminal drug enterprise. This factor weighs in favor of the State.

                     Nature of the charges and possible punishment

       {¶12} At the plea hearing, the trial court explained the nature of the charges and
the maximum possible penalties to Appellant. (7/9/2019 Plea Hearing T.p. 8-22).
Appellant indicated that he understood the nature of the charges and the maximum
possible penalties. (Id.) This factor weighs in favor of the State.

                      The extent of the motion to withdraw hearing

       {¶13} Appellant was given a satisfactory hearing on the motion to withdraw his
plea. The trial judge inquired as to Appellant’s reasons for withdrawing the plea and later
heard statements from Appellant, defense counsel, and the State prior to sentencing.
Specifically, defense counsel indicated that Appellant’s mother initially called him
revealing that her son wished to withdraw his plea. (11/22/2019 Sentencing Hearing T.p.
4). Defense counsel told Appellant’s mother that he needed to hear that information
directly from Appellant. (Id.) Appellant provided a prepared statement in support of his
motion to withdraw on the day of sentencing, which defense counsel read in open court:

       “I am withdrawing my guilty plea pursuant to Criminal Rule 32. This trial
       court has failed in the pursuit of justice and egregious violation of my First
       and Fourth Amendment rights have been committed in this jurisdiction. My
       due process rights have been violated, and I have no protection under the
       law to whereas the actors in this venue have failed to apply law fairly and
       without bias, further, violating my Fourth Amendment right, hyphen [sic],
       probable cause, hyphen [sic].




Case No. 19 CO 0050
                                                                                         –7–


       The State’s prosecution has fabricated this case without any physical
       evidence, and for that cause, I will not receive a fair and just trial.

       I demand an immediate dismissal pursuant to Criminal Rule 48A.

       Let the record reflect my stance. Reenforce [sic] the record for future
       reference.”

(Id. at 4-5).

       {¶14} In response to Appellant’s request, the State indicated, “The Defendant
hasn’t stated any reasons under the proper statute with which to withdraw his plea.” (Id.
at 6-7). Defense counsel continued to assist Appellant and Appellant had an opportunity
to consult with his representative. (Id. at 5-6, 10, 15-16; 19-20).
       {¶15} Appellant never made a claim of innocence at the time he accepted his plea.
In fact, the trial judge indicated it was “surprising” that Appellant wished to withdraw his
guilty plea since they had “a very extensive colloquy” at the plea hearing and she was
confident that Appellant’s plea was knowing, intelligent, and voluntary. (Id. at 7-8).
       {¶16} At the hearing on the motion to withdraw/sentencing, Appellant was given
the opportunity to address the court. (Id. at 9-11; 13; 17-18; 21; 28-32). Specifically,
Appellant now claimed innocence; that he was not in certain counties in this multi-county
indictment; that he possessed certain phone records to aid in his defense; and that he
was also under federal indictment. (Id. at 10-17). Appellant, defense counsel, the
prosecutor, and the trial judge talked extensively about the “points” system of federal
sentences. (Id. at 17-21).
       {¶17} Based on the foregoing, Appellant appears to have had a mere change of
heart, which is not sufficient to justify permitting him to withdraw his plea. See State v.
Jones, 7th Dist. Mahoning No. 18 MA 0121, 2020-Ohio-4816, ¶ 15. This factor weighs in
favor of the State.

            Whether the trial court gave full and fair consideration to the motion

       {¶18} As stated, Appellant was given a satisfactory hearing on the motion to
withdraw his plea. The trial court heard from all parties prior to sentencing Appellant. The



Case No. 19 CO 0050
                                                                                           –8–


court considered Appellant’s reasons for withdrawing his plea. The trial judge recalled
the plea hearing in this case and in another case that was before her, and had “no doubt”
and “no question” as to Appellant’s understanding of his guilty plea and that it was made
knowingly, intelligently, and voluntarily. (11/22/2019 Sentencing Hearing T.p. 7-9). The
record does not establish that the trial judge was confusing the two cases. The trial judge
also explained to Appellant how criminal indictments work and felt like Appellant was
“back-pedaling.” (Id. at 12, 16). Considering the record in its entirety, the court gave full
and fair consideration to Appellant’s plea withdrawal request before denying it and
sentencing him. This factor weighs in favor of the State.

                     Whether the timing of the motion was reasonable

         {¶19} Appellant pleaded guilty on July 10, 2019. Appellant’s written request to
withdraw his plea was not brought to the trial court’s attention until over four months later
on the day of his sentencing, November 22, 2019.2 Thus, it is not timely. See Muldrow,
supra, at ¶ 33 (a motion to withdraw a plea filed on the day before the sentencing hearing
and months after the plea was entered is not timely). This factor weighs in favor of the
State.

                                 The reasons for the motion

         {¶20} Again, when presented the opportunity to respond to Appellant’s motion,
the State’s main complaint was that “The Defendant hasn’t stated any reasons under the
proper statute with which to withdraw his plea.” (11/22/2019 Sentencing Hearing T.p. 6-
7). As addressed, Appellant was represented by competent counsel throughout the
entirety of this case; he understood the nature of the charges and the maximum penalties;
the trial court heard and considered Appellant’s allegations that he was being “railroaded”
and had certain phone records to aid in his defense; the court followed the agreed-upon
nine-year prison sentence; and there is no evidence that Appellant’s due process rights
were violated. This factor weighs in favor of the State.

      Whether the accused was not guilty or had a complete defense to the charge


2. Appellant claims his counsel became aware that he wanted to withdraw his plea in October 2019.
However, that would still be some three months after he pleaded guilty.


Case No. 19 CO 0050
                                                                                       –9–




       {¶21} Appellant’s main argument is that he has phone records which can prove
he was not in Columbiana County.         (11/22/2019 Sentencing Hearing T.p. 11).         In
response, the trial court stressed to Appellant that “[t]his is a multi-county indictment.”
(Id.) The court clarified to Appellant that the indictment is “alleging that you were either
in Cuyahoga County, Medina County, Columbiana County.” (Id. at 12). Appellant then
claimed he was not in those counties either. (Id. at 13). The trial judge responded, it is
“alarming to me that today we come here and you’re - - you completely changed in what
you are telling me had happened and your lack of responsibility in what had been done
and what your involvement is.” (Id. at 15). The record reveals the trial court heard and
considered Appellant’s defense argument. This factor weighs in favor of the State.
       {¶22} In reviewing the record as a whole, the factors weigh in favor of the State.
The record is devoid of any evidence that the trial court abused its discretion in denying
Appellant’s motion to withdraw his guilty plea.
       {¶23} Appellant’s first assignment of error is without merit.

                            ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT COMMITTED PLAIN ERROR AND EXPOSED
       ANTHONY JACKSON TO MULTIPLE PUNISHMENTS FOR THE SAME
       OFFENSE IN VIOLATION OF HIS RIGHTS UNDER THE DOUBLE
       JEOPARDY CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED
       STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO
       CONSTITUTION BY FAILING TO MERGE CERTAIN CONVICTIONS AS
       ALLIED OFFENSES OF SIMILAR IMPORT.

       {¶24} An agreed-upon sentence may not be appealed if both the defendant and
the State agree to the sentence, the trial court imposes the agreed sentence, and
the sentence is authorized by law. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-
1, ¶ 16; R.C. 2953.08(D)(1). However, an appellant can argue that an agreed sentence is
invalid if the challenge raises an allied offense argument. Underwood at ¶ 26.
       {¶25} Appellant agreed to a nine-year sentence and failed to raise the issue of



Case No. 19 CO 0050
                                                                                      – 10 –


whether any of the offenses were allied at his sentencing hearing.         (7/9/2019 Plea
Hearing; 7/10/2019 Guilty Plea; 11/22/2019 Sentencing Hearing). Nevertheless, we will
review his argument for plain error. State v. Yeager, 7th Dist. Jefferson No. 18 JE 0008,
2019-Ohio-1095, ¶ 50, citing Underwood at ¶ 31. Under Crim.R. 52(B), plain error exists
only where there is an obvious deviation from a legal rule that affected the outcome of the
proceeding. State v. Toney, 7th Dist. Mahoning No. 18 MA 0081, 2020-Ohio-5044, ¶ 8-
9.

      The question of whether crimes are allied offenses arises from the Double
      Jeopardy Clause of the Fifth Amendment of the U.S. Constitution, which
      protects individuals from multiple punishments for the same offense. Brown
      v. Ohio, 432 U.S. 161, 165, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977). R.C.
      2941.25 codifies this protection under Ohio law:

      Where the same conduct by defendant can be construed to constitute two
      or more allied offenses of similar import, the indictment or information may
      contain counts for all such offenses, but the defendant may be convicted of
      only one.

      * * * In [State v.] Ruff, [143 Ohio St.3d 114, 2015-Ohio-995] the Ohio
      Supreme Court created a three-part, fact-specific analysis that looks at the
      defendant’s conduct, the animus, and the import. Id. at ¶ 26. Specifically, a
      court must consider: (1) whether the offenses are dissimilar in import or
      significance, meaning whether each offense caused a separate and
      identifiable harm; (2) whether the offenses were separately committed, and
      (3) whether the offenses were considered with separate animus or
      motivation. Id. If the answer to any of these questions is “yes,” then the
      offenses do not merge. The fact-specific nature of the analysis requires a
      case-by-case consideration rather than application of a bright-line rule. Id.

State v. Ursic, 7th Dist. Harrison No. 18 HA 0006, 2019-Ohio-5088, ¶ 8-9.

     Participating in a Criminal Gang and Engaging in a Pattern of Corrupt Activity



Case No. 19 CO 0050
                                                                                           – 11 –




       {¶26} R.C. 2923.42(A), “Criminal gang activity,” states:

       (A) No person who actively participates in a criminal gang, with knowledge
       that the criminal gang engages in or has engaged in a pattern of criminal
       gang activity, shall purposely promote, further, or assist any criminal
       conduct, as defined in division (C) of section 2923.41 of the Revised Code,
       or shall purposely commit or engage in any act that constitutes criminal
       conduct, as defined in division (C) of section 2923.41 of the Revised Code.

       {¶27} R.C. 2923.41(C) defines criminal conduct as:

       [T]he commission of, an attempt to commit, a conspiracy to commit,
       complicity in the commission of, or solicitation, coercion, or intimidation of
       another to commit, attempt to commit, conspire to commit, or be in
       complicity in the commission of an offense listed in division (B)(1)(a), (b), or
       (c) of this section * * *.

       {¶28} R.C. 2923.32(A)(1), “Engaging in a pattern of corrupt activity,” states: “No
person employed by, or associated with, any enterprise shall conduct or participate in,
directly or indirectly, the affairs of the enterprise through a pattern of corrupt activity or the
collection of an unlawful debt.”
       {¶29} Appellant pleaded guilty to engaging in a pattern of corrupt activity in which
he admitted that from July 2014 through August 2017, in a continuing course of conduct
occurring in the counties of Columbiana, Cuyahoga, and Medina, he did, while associated
with an enterprise, conducted or participated in, either directly or indirectly, the affairs of
the enterprise through a pattern of corrupt activity and that on two or more occasions he
engaged in aggravated trafficking in drugs, trafficking in cocaine, and trafficking in heroin.
(10/27/2017 Secret Indictment, p. 46-47; see also 4/10/2019 Bill of Particulars).
       {¶30} Others alleged to be involved in the enterprise were named in the indictment
and not all that were named were members of the Down the Way criminal street gang.
(Id. at 46-48). Thus, multiple different individuals are listed as being part of the criminal
enterprise that are not part of the criminal gang. (Id. at 46-48, 53). In addition, the


Case No. 19 CO 0050
                                                                                     – 12 –


purpose and activities of the criminal gang were separate and distinct from the enterprise.
       {¶31} Appellant has failed to demonstrate that participating in a criminal gang and
engaging in a pattern of corrupt activity are allied offenses of similar import subject to
merger based on the facts in this case. See State v. Rogers, 143 Ohio St.3d 385, 2015-
Ohio-2459, ¶ 3.

         Aggravated Possession of Drugs and Aggravated Trafficking in Drugs

       {¶32} Count 26, aggravated possession of drugs, states that “the amount of the
drug involved [Fentanyl] equals less than the bulk amount, as defined in section 2925.01
of the Ohio Revised Code; in violation of Section 2925.11(A)(C)(1)(a) of the Ohio Revised
Code, being a felony of the fifth degree.” (10/27/2017 Secret Indictment, p. 55; see also
4/10/2019 Bill of Particulars).
       {¶33} Count 27, aggravated trafficking in drugs, states that “the amount of the
drug involved [Fentanyl] equals or exceeds the bulk amount but is less than five times the
bulk amount.” (Id. at 56). Count 27 further provides that “the offense was committed in
the vicinity of a school, as defined in section 2925.01 of the Ohio Revised Code; in
violation of Section 2925.03(A)(2)(C)(1)(c) of the Ohio Revised Code, being a felony of
the second degree.” (Id.)
       {¶34} Because the indictment and bill of particulars do not reflect that counts 26
and 27 refer to the same evidence, as the weight of the drugs listed are clearly not the
same, Appellant has failed to demonstrate that aggravated possession of drugs and
aggravated trafficking in drugs are allied offenses of similar import subject to merger
under these circumstances. See Rogers, supra, at ¶ 3.

             Aggravated Trafficking in Drugs and Tampering with Evidence

       {¶35} Count 27, aggravated trafficking in drugs, states that Appellant “unlawfully
did knowingly prepare for shipment, ship, transport, deliver, prepare for distribution, or
distribute a controlled substance * * * to wit: Fentanyl.” (10/27/2017 Secret Indictment, p.
56; see also 4/10/2019 Bill of Particulars).
       {¶36} Count 28, tampering with evidence, provides that Appellant “unlawfully did,
knowing that an official proceeding or investigation was in progress, or was about to be


Case No. 19 CO 0050
                                                                                      – 13 –


or likely to be instituted, alter, destroy, conceal, or remove any record, document, or thing
with purpose to impair its value or availability as evidence[,]” i.e., in which he concealed
32 grams of Fentanyl in his rectum. (Id.)
       {¶37} The motive or animus is not the same under counts 27 and 28 and each of
these offenses can be committed without necessarily committing the other. Appellant has
failed to demonstrate that aggravated trafficking in drugs and tampering with evidence
are allied offenses of similar import subject to merger under these circumstances. See
Rogers, supra, at ¶ 3.
       {¶38} Thus, none of the above counts are allied offenses of similar import. The
Double Jeopardy clauses of the Ohio and United States constitutions are not implicated
in this case. See State v. Gabriel, 170 Ohio App.3d 393, 2007-Ohio-794, ¶ 97 (2d Dist.),
reversed on other grounds, In re Ohio Criminal Sentencing Cases, 116 Ohio St.3d 31,
2007-Ohio-5551. The trial court did not commit plain error in sentencing Appellant to the
agreed-upon nine-year sentence, which is authorized by law. See Underwood, supra, at
¶ 16; R.C. 2953.08(D)(1).
       {¶39} Appellant’s second assignment of error is without merit.

                                      CONCLUSION

       {¶40} For the foregoing reasons, Appellant’s assignments of error are not well-
taken. The November 22, 2019 judgment of the Columbiana County Court of Common
Pleas sentencing Appellant to an agreed-upon concurrent sentence of nine years in
prison for engaging in a pattern of corrupt activity, participating in a criminal gang,
aggravated trafficking in drugs, trafficking in heroin, trafficking in cocaine, aggravated
possession of drugs, and tampering with evidence following a guilty plea is affirmed.




Donofrio, P.J., concurs.

Waite, J., concurs.




Case No. 19 CO 0050
[Cite as State v. Jackson, 2021-Ohio-1157.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Columbiana County, Ohio, is affirmed. Costs to be
 waived.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.